Opinion by
Cole, J.
The merchandise was classified and claimed dutiable at the rates and under the same paragraphs as similar merchandise covered by the decision in Quong Yuen Shing v. United States (31 C. C. P. A. 43, C. A. D. 247). It was conceded that the merchandise in question is a product the same in all material respects as that passed upon in said- cited case. On the established facts the merchandise was found to contain salt and was therefore excluded from paragraph 5. In accordance with said cited case the protests in question were sustained to this extent.